Citation Nr: 1752514	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-45 974	)	DATE
	)
	)

On appeal from the decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chest pain with vertigo.

2.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder with panic disorder.

3.  Entitlement to a disability rating greater than 40 percent for spondylosis and strain of the lumbar spine.

4.  Entitlement to a disability rating greater than 20 percent for right lower extremity radiculopathy.

5.  Entitlement to a disability rating greater than 20 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to a compensable disability rating for right ear hearing loss.

7.  Entitlement to a compensable disability rating for a right thigh scar.


8.  Entitlement to a compensable disability rating for osteoarthritis and plantar fasciitis of the right foot.

9.  Entitlement to a compensable disability rating for bilateral pinguecula.

10.  Entitlement to a compensable disability rating for hypertension.

11.  Entitlement to a compensable disability rating for allergic rhinitis.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of August 2009, September 2010, May 2011, August 2011, January 2012, and August 2012.  

Although the Veteran had requested to present sworn testimony in support of his appeal during a hearing before a Veterans Law Judge, he withdrew this request for a hearing in a May 2015 phone call, which was reduced to writing in a memorandum of the same date.

FINDING OF FACT

In December 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of the entire appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2014, the Veteran phoned the RO to state that he wished to withdraw his appeal.  This phone call was documented in a VA memorandum which was included in the Veteran's electronic claims file.  No further communications pertaining to the appeal have been received from the Veteran since then.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking entitlement to service connection for chest pain with vertigo is dismissed.

The appeal seeking entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder with panic disorder is dismissed.

The appeal seeking entitlement to a disability rating greater than 40 percent for spondylosis and strain of the lumbar spine is dismissed.

The appeal seeking entitlement to a disability rating greater than 20 percent for right lower extremity radiculopathy is dismissed.

The appeal seeking entitlement to a disability rating greater than 20 percent for degenerative disc disease of the cervical spine is dismissed.

The appeal seeking entitlement to a compensable disability rating for right ear hearing loss is dismissed.

The appeal seeking entitlement to a compensable disability rating for a right thigh scar is dismissed.

The appeal seeking entitlement to a compensable disability rating for osteoarthritis and plantar fasciitis of the right foot is dismissed.

The appeal seeking entitlement to a compensable disability rating for bilateral pinguecula is dismissed.

The appeal seeking entitlement to a compensable disability rating for hypertension is dismissed.

The appeal seeking entitlement to a compensable disability rating for allergic rhinitis is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


